DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claims 2-4 have been amended, claim 11 has been withdrawn, and claims 1-11 are pending as amended on 01/06/22. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
6.       Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application CHINA 202010394406.8 05/11/2020 filed on 06/14/21.

Information Disclosure Statement
7.        The information disclosure statement (IDS) submitted on 01/07/22 was filed after the mailing date of the Non-Final Office action on 10/08/21. The submission is in 

Response to Amendment
8.         Applicant's amendment filed on 01/06/22, has been fully considered and entered. 

Response to Arguments
9.         Applicant's arguments with respect to objection to the claims 2-4 filed on 01/06/22 have been fully considered but they are moot in view of amentdment. Previous objectis have been withdrawn.
10.        Applicant's arguments with respect to rejection of claims 1-5, 9-10 under 35 U.S.C. 103 as being unpatentable over Dongrong (CN 104893690) in view of Chung (WO 2016/032578), claim 6 under 35 U.S.C. 103 as being unpatentable over Dongrong in view of Chung and Chen (CN 107556990), claim 7 under 35 U.S.C. 103 as being unpatentable over Dongrong in view of Chung and Wang (CN 110684514), and claim 8 under 35 U.S.C. 103 as being unpatentable over Dongrong in view of Chung and DRILLING, COMPLETION & WORKOVER FLUIDS 2015, page F11, downloaded on 10/04/21 filed on 01/06/22 have been fully considered but they are not persuasive. Applicants have cited table (remark page 7) to show distinction between claim 1 and Dongrong. Applicants are informed that the claimed transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. 

Claim Rejections - 35 USC § 103
11.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.        Claims 1-5, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dongrong (CN 104893690; IDS filed on 05/11/21) in view of Chung (WO 2016/032578; IDS filed on 05/11/21) as evidenced from document, DRILLING, COMPLETION & WORKOVER FLUIDS 2015, page F11, downloaded on 10/04/21.
(Elements of this rejection are set forth in the action dated 10/08/21, reiterated below in its entirety)
           Regarding claims 1, 5, Dongrong discloses a saturated salt water drilling fluid  comprises based on 100% water by weight separate components of 0.5-1.5% bentonite, 0.1-0.5% sodium hydroxide,3-7% potassium chloride, 30-35% sodium chloride, 1-5% plugging agent, 100-200% weighting material such as barite, and 0.1-0.3% coating agent (claims 1, 4, 7-8, abstract), fall into instant claim range of 0-3 parts sodium hydroxide, 0-8 parts potassium chloride, 0-36 parts sodium chloride, and 0-0.8% coating agent; and overlapping instant claim range of 1-6 parts bentonite, 0-180 parts barite, and 2-6 parts plugging agent. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  
         Dongrong discloses fluid loss control agent A comprising copolymer of 2-acrylamido-2-methylpropane sulfonic acid and other vinyl monomers (claim 3)  but does not disclose supramolecular fluid loss agent comprising structural unit of 2-acrylamido-2-methylpropane sulfonate sodium salt, 3-acrylamidopropyltrimethylammonium chloride salt, and acrylamide. 

    PNG
    media_image1.png
    348
    401
    media_image1.png
    Greyscale
         However, Chung discloses a drilling fluid comprising a viscosifier copolymer fluid loss control additive of structure 




wherein R1 is Na+, and X- is Cl- , m, n, and z are integers to represent the weight average molecular weight of about 300,000 g/mol (para [0050], [0057], [0077], [0089]-[0090], [0115], [0117], [0119]). Dongrong and Chung are pertinent to drilling fluid and at least a fluid loss additive copolymer comprising 2-acrylamido-2-methylpropane sulfonic acid and other vinyl monomers. 

    PNG
    media_image1.png
    348
    401
    media_image1.png
    Greyscale
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Dongrong with the aforementioned teachings of Chung to provide a a composition comprising viscosifier copolymer fluid loss control additive of structure 




wherein R1 is Na+, and X- is Cl- , m, n, and z are integers to represent the weight average molecular weight of about 300,000 g/mol in order to use such fluid in wellbore drilling operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
           The amount 3 wt% of the copolymer (para [0110]) fall into instant claim range of 0.1-4 parts by weight based on 100 parts by weight of water, and  the weight average molecular weight about 300,000 g/mol of copolymer, fall into instant claim 1 range of 50,000 to 500,000 or instant claim 5 range of 200,000 to 400,000. Since the prior art discloses same copolymer, the properties of the copolymer such as supramolecule and salt response would necessarily be the same as claimed. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
         Regarding supramolecular shear-enhancing agent, Chung discloses supramolecular shear-enhancing agent (secondary viscosifier) such as xanthan gum or N-(3-sulfopropyl)-N-methacrylamidopropyl-N,N-dimethyl ammonium betaine in amount of 1 wt% based on 100 wt% water (99.999,9 wt% water) to affect the viscosity of the composition at any suitable time and location (para [0099]-[0100], [0136]-[0137]), fall into instant claim range of 0.1-4 parts by weight based on 100 parts by weight of water. It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify the composition of Dongrong with viscosifier such as xanthan gum or N-(3-sulfopropyl)-N-methacrylamidopropyl-N,N-dimethyl ammonium betaine in amount of 1 wt%, as taught by Chung to affect the viscosity of the composition at any suitable time and location.
        Regarding calcium carbonate, Chung discloses additive BARCARB, a sized ground marble bridging agent in amount of 3 wt% based on 100 wt% water (99.999,9 wt% water) (para [0151]), fall into instant claim range of 0-8 parts by weights based on 100 parts by weight  of water, to minimize formation damage and achieve the required density. As evidenced from document, DRILLING, COMPLETION & WORKOVER FLUIDS 2015, page F11, downloaded on 10/04/21, BARACARB is sized calcium carbonate. It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify the composition of Dongrong with additive BARCARB, a sized ground marble bridging agent in amount of 3 wt%, as taught by Chung to minimize formation damage and achieve the required density.
          Regarding claim 2, Dongrong discloses a saturated salt water drilling fluid  comprises based on 100% water by weight separate components of 0.5-1.5% bentonite, 0.1-0.5% sodium hydroxide,3-7% potassium chloride, 30-35% sodium chloride, 1-5% plugging agent, 100-200% weighting material such as barite , and 0.1-0.3% coating agent (claims 1, 4, 7-8, abstract), fall into instant claim range of 0-1.5 parts sodium hydroxide, and 0-36 parts sodium chloride; and overlapping instant claim range of 1-6 parts bentonite, 0-5 parts potassium chloride, 0-0.8% coating agent, and 0-180 parts barite, and encompassing 2-4 parts plugging agent. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  Chung discloses a drilling fluid comprising a viscosifier copolymer fluid loss control additive in the amount 3 wt% of the copolymer (para [0110]) fall into instant claim range of 0.5-3.5 parts by weight based on 100 parts by weight of water, supramolecular shear-enhancing agent (secondary viscosifier) such as xanthan gum in amount of 1 wt% based on 100 wt% water (99.999,9 wt% water) (para [0099]-[0100], [0136]-[0137]), fall into instant claim range of 0.5-3 parts by weight based on 100 parts by weight of water, and additive BARCARB, a sized ground marble bridging agent in amount of 3 wt% based on 100 wt% water (99.999,9 wt% water) (para [0151]), fall into instant claim range of 0-5 parts by weights based on 100 parts by weight of water.
           Regarding claim 3, Dongrong discloses a saturated salt water drilling fluid  comprises based on 100% water by weight separate components of 0.5-1.5% bentonite, 0.1-0.5% sodium hydroxide,3-7% potassium chloride, 30-35% sodium chloride, 1-5% plugging agent), and 100-200% weighting material such as barite (claims 1, 4, 7-8, abstract), fall into instant claim range of 0-1.5 parts sodium hydroxide, and 0-36 parts sodium chloride; and overlapping instant claim range of 1-4 parts bentonite, 1-5 parts potassium chloride, and 0-180 parts barite, and encompassing 2-4 parts plugging agent. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  Chung discloses a drilling fluid comprising a viscosifier copolymer fluid loss control additive in the amount 3 wt% of the copolymer (para [0110]) fall into instant claim range of 0.5-3.5 parts by weight based on 100 parts by weight of water, supramolecular shear-enhancing agent (secondary viscosifier) such as xanthan gum in amount of 1 wt% based on 100 wt% water (99.999,9 wt% water) (para [0099]-[0100], [0136]-[0137]), fall into instant claim range of 0.5-3 parts by weight based on 100 parts by weight of water, and additive BARCARB, a sized ground marble bridging agent in amount of 3 wt% based on 100 wt% water (99.999,9 wt% water) (para [0151]), fall into instant claim range of 0-5 parts by weights based on 100 parts by weight of water.
           Regarding claim 4, Chung discloses Nwt is about 1 to about 40 wt%, encompassing instant claim structural unit A 5-30 wt%, Zwt is about 10 to about 70 wt%, eoverlapping instant claim structural unit B 40-90 wt%, and Mwt is about 20 to about 80 wt%, overlapping instant claim structural unit A 5-30 wt% (para [0169]). It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976).
          Regarding claims 9-10, Dongrong discloses a density of 2 g/cm3 (para [0034]) fall into claim 9-10 range of 1-3 g/cm3 or 1-3 g/cm3.
14.       Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dongrong in view of Chung as applied to claim 1 above, and further in view of Chen (CN 107556990).

           Regarding claim 6, Dongrong discloses lignite fluid loss agent (claim 4; read on  plugging agent) but does not disclose white asphalt and sulfonated asphalt.
           However, Chen discloses the drilling fluid comprising plugging agent such as white asphalt and sulfonated asphalt (claim 6). 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Dongrong with the aforementioned teachings of Chen to provide a composition comprising plugging agent such as white asphalt and sulfonated asphalt in order to use such fluid in wellbore drilling operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
15.      Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dongrong in view of Chung as applied to claim 1 above, and further in view of Wang (CN 110684514).
(Elements of this rejection are set forth in the action dated 10/08/21, reiterated below in its entirety)
           Regarding claim 6, Dongrong discloses coating such as polyacrylamide potassium salt (para [0023]) but does not disclose the coating agent further comprises  multi-polymer emulsion coating agent.
           However, Wang discloses the drilling fluid coating agent emulsion comprising copolymer of acrylic acid and acrylamide (claim 7). 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Dongrong with the aforementioned teachings of Wang to provide a a composition comprising coating agent emulsion comprising copolymer of acrylic acid and acrylamide in order to use such fluid in wellbore drilling operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In this case, clating agent for wrapping the drilling debris, and quickly absorbing, blocking the micro crack of the well wall.  
16.       Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dongrong in view of Chung as applied to claim 1 above, and further in view of document, DRILLING, COMPLETION & WORKOVER FLUIDS 2015, page F11, downloaded on 10/04/21.
(Elements of this rejection are set forth in the action dated 10/08/21, reiterated below in its entirety)
           Regarding claim 8, Chung (modified Dongrong) discloses additive BARCARB, a sized ground marble bridging agent (para [0151]), but does not disclose claimed size.
           However, the document discloses BARACARB, a sized calcium carbonate of sizes 5, 25, 50,150, 600, 1200 microns as drilling fluid additive (page F 11). It has been
noted that 5 micron is 2500 mesh, fall into instant claim range of 1000-3000 mesh. 
          At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Dongrong with the aforementioned teachings of the document to provide a composition comprising BARACARB, a sized calcium carbonate of sizes 5 in order to use such fluid in wellbore drilling operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Conclusion
17.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.        

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766